
	

114 HRES 428 IH: Amending the Rules of the House of Representatives to protect House employees from employment discrimination on the basis of actual or perceived sexual orientation and gender identity.
U.S. House of Representatives
2015-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 428
		IN THE HOUSE OF REPRESENTATIVES
		
			September 17, 2015
			Mr. Honda (for himself and Ms. Ros-Lehtinen) submitted the following resolution; which was referred to the Committee on Ethics
		
		RESOLUTION
		Amending the Rules of the House of Representatives to protect House employees from employment
			 discrimination on the basis of actual or perceived sexual orientation and
			 gender identity.
	
	
 That clause 9 of rule XXIII (known as the Code of Official Conduct) is amended by inserting actual or perceived before race and by inserting sexual orientation or gender identity, before disability.  